Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants claim a “model” that predicts yield based on certain inputs. However, such a model is not defined anywhere in the specification. Paragraphs 24-26 appear to show results of the models with respect to actual verified yield, but nowhere in the specification are we told what the model is. 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) for lack of written description must be made (MPEP 2161.01(I)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Using Wafer Map Features to Better Predict Die Level Failures in Final Test' by Kang et al. (Kang).
Regarding claim 1, Kang teaches a method (pg 431 abstract, 'to predict the result of the final test at the die-level before assembly .... We build prediction models ... Preliminary experimental results on actual data show that the use of these derived variables improves the prediction performance'), comprising: 
obtaining a plurality of testing data from each of a respective plurality of test sites, the plurality of test sites distributed across a semiconductor wafer (pg 431 right column para 2, 'The wafer test is performed with a finite number of test items'; pg 434 left column para 4, 'data was collected ... The data originally contained 49 input variables, each of which corresponds to a test item in the wafer test'); 
obtaining a die level map of the wafer (pg 432 left column para 2, 'we propose prediction models that exploit wafer map features as input variables to better predict die-level failures in final test'; pg 433 figures 2-4 and pg 434 figure 5, showing examples of die level wafer maps and illustrating how the derived variables are calculated from the maps); 
based on the plurality of testing data and the die level map (pg 434 left column para 4, 'The data originally contained 49 input variables, each of which corresponds to a test item in the wafer test'; pg 433 left column para 1, 'we introduce ... derived variables concerning wafer map features .. .'; pg 434 right column para 2, 'We derived the five proposed variables summarized in Table II ... Thus, the proposed models were trained with 54 input variables'), for each of a plurality of dies on the wafer indicated on the die level map, predicting yield for each of the plurality of dies using a respective machine learning model configured to model a respective one of the plurality of dies (pg 432 right column para 5-6, 'We employed a random forest as the learning algorithm for the proposed prediction models of the die-level failures in the final test ... The resulting ensemble is used as a prediction model to provide scores regarding whether a new die will fail'; pg 434 right column para 4, 'For each day's training set, under-sampled data, including 100,000 instances of pass dies and 1,000 instances of fail dies, were used. The entire data for a day constitutes the test set').
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812